Exhibit 10.13

 

AMENDMENT NO. 1 dated as of May 16, 2011 (this “Amendment”), to the Lien
Subordination and Intercreditor Agreement dated as of October 6, 2005 (as
amended or otherwise modified prior to the date hereof, the “Intercreditor
Agreement”; capitalized terms used but not otherwise defined herein having the
meanings assigned thereto therein), among NEIMAN MARCUS, INC. (formerly known as
Newton Acquisition, Inc.), a Delaware corporation, THE NEIMAN MARCUS
GROUP, INC., a Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A., as
agent for the Revolving Facility Secured Parties referred to therein, the
subsidiaries of the Borrower from time to time party thereto, and CREDIT SUISSE
AG (formerly known as Credit Suisse), as agent for the Term Loan Secured Parties
referred to therein.

 

A.                                   WHEREAS, pursuant to the terms of the Term
Loan Credit Agreement and the Revolving Facility Credit Agreement, the Borrower
may, subject to the satisfaction of certain conditions, incur Term Loan Pari
Passu Indebtedness, the holders of which (or an authorized agent or trustee
thereof) may become party to the Intercreditor Agreement;

 

B.                                     WHEREAS, the Company has requested
certain amendments to the Intercreditor Agreement as set forth herein in order
to better provide for the joinder of such parties thereto; and

 

C.                                     WHEREAS, the Term Loan Agent and the
Revolving Facility Agent are willing to so amend the Intercreditor Agreement;

 

D.                                    NOW, THEREFORE, in consideration of the
mutual agreements herein contained and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1.  Amendments.  (a) Section 1.01 of the Intercreditor Agreement is
hereby amended by adding the following term in proper alphabetical order:

 

“Intercreditor Principles” means the Summary of Key Terms of Intercreditor
Amendment attached as Exhibit A hereto.

 

(b)  Section 7.02(b) of the Intercreditor Agreement is hereby amended by
(i) deleting the words “Term Loan Agent,” immediately following the words “and
without the consent of” therein, (ii) inserting the words “(but with the consent
of the Term Loan Agent, subject to the proviso below)” immediately before “: 
(i)” and (iii) inserting the following proviso immediately before the period at
the end of clause (iv) thereof:

 

“; provided that the Term Agent shall provide such consent so long as such
amendments are consistent with the Intercreditor Principles and otherwise
reasonably acceptable to the Term Loan Agent.”

 

(c)  Exhibit A hereto is hereby attached to the Intercreditor Agreement as
Exhibit A thereto.

 

--------------------------------------------------------------------------------


 

SECTION 2.  Effectiveness.  This Amendment shall become effective as of the date
on which the Agent shall have received counterparts of this Amendment that, when
taken together, bear the signatures of each of the parties hereto.  The parties
hereto acknowledge that, on or about the date hereof, the Term Credit Agreement
and the Revolving Facility Credit Agreement will be amended and the maturity of
the indebtedness thereunder will be extended in transactions that constitute
“Refinancings” hereunder, and, in accordance with Section 2.10 of the
Intercreditor Agreement, the Term Loan Agent and the Revolving Facility Agent
each bind themselves to the Intercreditor Agreement, as amended hereby.

 

SECTION 3.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery by telecopy or other electronic image
scan transmission of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment.

 

SECTION 4.  Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 5.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 6.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date and year first
above written.

 

 

 

NEIMAN MARCUS, INC.,

 

 

 

By

 

 

 

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs, Esq.

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

THE NEIMAN MARCUS GROUP, INC.,

 

 

 

By

 

 

 

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs, Esq.

 

 

Title:

Senior Vice President and General Counsel

 

 

 

 

 

NM FINANCIAL SERVICES, INC.

 

NM NEVADA TRUST

 

BERGDORFGOODMAN.COM, LLC

 

BERGDORF GOODMAN, INC.

 

BERGDORF GRAPHICS, INC.

 

NEIMAN MARCUS HOLDINGS, INC.

 

WORTH AVENUE LEASING COMPANY

 

NMGP, LLC,

 

 

 

By

 

 

 

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs, Esq.

 

 

Title:

Vice President

 

 

 

 

 

NEMA BEVERAGE CORPORATION

 

NEMA BEVERAGE HOLDING CORPORATION

 

NEMA BEVERAGE PARENT CORPORATION,

 

 

 

By

 

 

 

/s/ Nelson A. Bangs

 

 

Name:

Nelson A. Bangs, Esq.

 

 

Title:

President

 

3

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Term Loan Agent,

 

 

 

by

 

 

 

/s/ Robert Hetu

 

 

Name:

Robert Hetu

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

by

 

 

 

/s/ Rahul Parmer

 

 

Name:

Rahul Parmer

 

 

Title:

Associate

 

4

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as Revolving Facility Agent,

 

 

 

by

 

 

 

/s/ David Vega

 

 

Name:

David Vega

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Summary of Key Terms of Intercreditor Amendment

 

Set forth below is a summary of certain principal terms of the amendments (the
“Intercreditor Amendment”) to the Intercreditor Agreement to which this
Exhibit is attached (the “Intercreditor Agreement”), to be effected in the
manner set forth in Section 7.03(b) thereof, in order to provide for the
relative rights and obligations of the holders of the Term Loan Obligations and
the holders of any Term Loan Pari Passu Indebtedness in the Collateral in
connection with any future incurrence of Term Loan Pari Passu Indebtedness. 
This summary is not intended to be a complete description of all of the terms of
the Intercreditor Amendment.  Capitalized terms used but not defined herein
shall have the meanings assigned thereto in the Intercreditor Agreement.  To the
extent that any provision in the summary set forth below directly conflicts with
the terms of the Intercreditor Agreement, the terms of the Intercreditor
Agreement shall control and govern.

 

Priority with respect to Collateral:

 

Notwithstanding the date, time, method or order of grant, attachment of
perfection on any Liens on Collateral securing the Term Loan Obligations and any
Term Loan Pari Passu Indebtedness (the “Shared Collateral”), the Liens securing
the Term Loan Obligations and the Liens securing such Term Loan Pari Passu
Indebtedness shall be of equal priority. Such Liens shall be (a) senior in
priority to the Liens on the Term Loan First Lien Collateral securing any
Revolving Facility Obligations and (b) junior in priority to the Liens on the
Revolving Facility First Lien Collateral securing any Revolving Facility
Obligations.

 

 

 

Actions with Respect to Collateral:

 

Subject in all cases to the terms of the Intercreditor Agreement, including the
rights of the Revolving Facility Agent to take action with respect to the
Revolving Facility First Lien Collateral, only the Term Loan Agent shall act or
refrain from acting with respect to the Shared Collateral, and only on the
instructions of the Applicable Authorized Representative (as defined below). The
Collateral Agent shall not follow instructions with respect to any Shared
Collateral from any Non-Controlling Authorized Representative (as defined
below), and no Non-Controlling Authorized Representative shall or shall instruct
the Collateral Agent to act or refrain from acting with respect to the Shared
Collateral, or contest or object to any action taken or right or remedy
exercised by the Collateral Agent with respect to the Shared Collateral.

 

The “Applicable Authorized Representative” will be (a) until the earlier of
(i) the discharge in full of all Term Loan Obligations and (ii) the
Non-Controlling Authorized Representative Enforcement Date (as defined below),
Credit Suisse AG, in its capacity as the administrative agent (the
“Administrative Agent”) for the Term Loan Secured Parties and (b) from and after
the earlier of (i) the discharge in full of all Term Loan Obligations and
(ii) the Non-Controlling Authorized Representative Enforcement Date, the Major
Non-Controlling Authorized Representative (as defined below).

 

The “Major Non-Controlling Authorized Representative” with respect to any Shared
Collateral shall be the Authorized Representative (as defined below) of the
class of Term Loan Pari Passu Indebtedness that constitutes the largest
outstanding principal amount of any then outstanding class of Term Loan Pari
Passu Indebtedness. Each trustee or other agent for the holders of the
applicable class of Term Loan Pari Passu Indebtedness that shall have become
party to the Intercreditor Agreement pursuant to a joinder thereto upon the
incurrence by the Borrower of such Term Loan

 

--------------------------------------------------------------------------------


 

 

 

Pari Passu Indebtedness is referred to herein as an “Authorized Representative”.

 

The “Non-Controlling Authorized Representative Enforcement Date” means, with
respect to any Non-Controlling Authorized Representative, the date that is
90 days (throughout which 90-day period such Non-Controlling Authorized
Representative was the Major Non-Controlling Authorized Representative) after
the occurrence of both (a) an event of default under the definitive
documentation for the class of Term Loan Pari Passu Indebtedness in respect of
which such Authorized Representative is the Authorized Representative) and
(b) the Collateral Agent’s and each other Authorized Representative’s receipt of
written notice from such Non-Controlling Authorized Representative certifying
that (i) such Authorized Representative is the Major Non-Controlling Authorized
Representative and that such event of default has occurred and is continuing and
(ii) the applicable series of Term Loan Pari Passu Indebtedness with respect to
which such Authorized Representative is the Authorized Representative is
currently due and payable in full (whether as a result of acceleration thereof
or otherwise) in accordance with the terms of the definitive documentation
therefor; provided that the Non-Controlling Authorized Representative
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred with respect to any Shared Collateral (x) at any time the
Administrative Agent or the Collateral Agent has commenced and is diligently
pursuing any enforcement action with respect to such Shared Collateral or (y) at
any time the Grantor that has granted a security interest in such Shared
Collateral is then a debtor under or with respect to (or otherwise subject to)
any insolvency or bankruptcy or similar proceeding.

 

--------------------------------------------------------------------------------